DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-2 have been amended and examined as such.

Claim Objections
Claims 1-2 were objected to because of informalities.  The amendment to the claims overcome the objection which is hereby withdrawn.

Allowable Subject Matter
Claim 1 is allowed as amended.
Claims 2-20 are allowed as presented, dependent on claim 1.
The following is an Examiner’s statement of reasons for allowance: As related to the independent claim, which contains inter alias the limitations for which the Applicant presented arguments, the substantial arguments presented by Applicant as filed 25 May 2022, brought to light a clearer understanding of the actual claimed limitations and the structural limitations of the prior art of record.  Armed with the further understanding of the step of drying the image wherein the thermo reversible gelling primer composition has its temperature raised above the gelling temperature, Examiner has concluded that amended independent claim 1 overcomes the prior art of record and the rejection is withdrawn.
An additional search was conducted and an updated search was performed and the existing prior art of record as well as additional cited art fails to teach or fairly suggest a method of printing comprising the steps applying a thermo reversible gelling primer composition comprising a gelling agent and applying it to a recording medium as claimed, particularly but not limited to temperature setting, printing at least one ink on top of the primer, and drying at a temperature above the gelling temperature of the thermo reversible gelling primer composition.
Prior Art Breton et al. teaches a method of printing  a primer/pretreatment liquid and then printing with a colorant on the primer, but does not teach the limitation of drying at a temperature above the gelling temperature of the thermo reversible gelling primer composition.
Prior Art Li et al. teaches a method of printing with at least one ink on top of a pre-treatment layer, but does not teach the limitation of drying at a temperature above the gelling temperature of the thermo reversible gelling primer composition.
Prior Art Sato et al. teaches an ink composition with additives including alkylamine oxides, but does not teach the limitation of drying at a temperature above the gelling temperature of the thermo reversible gelling primer composition.
Prior Art Kappaun et al. teaches an ink composition with additives including a gelling agent, but does not teach thermo reversible gelling agents or the limitation of drying at a temperature above the gelling temperature of the thermo reversible gelling primer composition.
As the record as a whole has made additional reasons for allowance evident, no further statement on reasons for allowance is made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SUILEN (US 2016/0347963 A1) teaches a thermo-reversible gel composition with a gelling agent to be used on a fast absorbing media.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853